Citation Nr: 0804050	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-40 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from May 1972 to January 
1974. 
 
In October 1974 the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut denied the 
veteran's claim for entitlement to service connection for a 
psychiatric disorder.  The veteran did not appeal.

In August 2004, the veteran again claimed entitlement to 
service connection for a psychiatric disorder.  In a December 
2004 rating decision the RO denied the veteran's claims on 
the merits.  The veteran perfected an appeal of the December 
2004 decision, which is now before the Board of Veterans' 
Appeals (Board).

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi 265 F. 3d 1366 (Fed. Cir. 2001).

On the veteran's substantive appeal Form 9, the veteran 
requested a hearing at the local VA office and before a 
member of the Board.  Such hearings were scheduled, but the 
veteran did not report.

The issue of service connection for a psychiatric disorder on 
the merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  The October 1974 denial of the claim of entitlement to 
service connection for a psychiatric disorder is final.

2.  The evidence received subsequent to the October 1974 RO 
decision denying service connection for a psychiatric 
disorder relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim. 


CONCLUSION OF LAW

New and material evidence having been received; the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000
The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA requires, in the context of a 
claim to reopen on the basis of new and material evidence, 
that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
the type of evidence and information that would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 
 
In light of the favorable determination with respect to 
whether new and material evidence has been received and the 
need to remand for additional evidence, no further notice or 
assistance in developing the facts pertinent to this limited 
matter is required at this time.

II.  Analysis

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  The Court has held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

The RO originally denied service connection for a psychiatric 
disorder in October 1974 for a failure to attend a scheduled 
VA examination.  The veteran was furnished appellate rights 
with the October 1974 letter but did not appeal.  Thus, 
the October 1974 decision is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302, 20.1103 (2007).  Therefore, 
new and material evidence is needed to reopen the claim.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board notes that service medical records revealed the 
veteran complaining of excessive worry at his entrance 
examination and at discharge.  He was hospitalized in from 
November 28, 1973 to December 7, 1983 for a psychiatric 
evaluation.  His separation examination specifically noted 
that there were no mental defects to warrant separation.  

The evidence received in connection with the current claim 
reveals that the veteran is currently diagnosed with 
schizoaffective disorder, manic type.  Such evidence relates 
to unestablished facts necessary to substantiate the 
veteran's claim and raises a reasonable possibility of 
substantiating his claim when considered with the other 
evidence of record.  Therefore, the Board finds that new and 
material evidence has been received and the claim for service 
connection for a psychiatric disorder is reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened.


REMAND

The Board notes that the in-service hospitalization record 
from Malcolm Crow US Air Force Hospital appears incomplete as 
it is only one page and does not appear to include a 
psychiatric evaluation, although it was noted that physical 
examination was within normal limits.  As it is unclear 
whether any additional pages to this hospital summary exist, 
a request for another copy of the complete hospital summary 
should be made through official sources, to include a request 
directly to the hospital if not available through the 
National Personnel Records Center.

On two VA Forms 21-4142 submitted by the veteran during 
December 2004, the veteran indicates that he was treated at 
St. Mary's Hospital in Waterbury, Connecticut (1982-1985) and 
the Griggs Street Program (1992-1993) in Waterbury, 
Connecticut for a psychiatric condition.  He did not provide 
complete addresses.  The RO noted such and also indicated 
that they would not request records which are twenty and ten 
years old respectively.  However, such records may be 
relevant to the claim.  The Board notes that based on an 
internet search, the address of St. Mary's Hospital appears 
to be 56 Franklin Street, Waterbury, CT, 06706.  A search for 
the Griggs Street Program yielded no results, although there 
is a Waterbury Health Access Program substance abuse 
treatment center at 142 Griggs Street, Waterbury, CT, 06704.  
On remand, the veteran should be asked to complete release 
forms for St. Mary's Hospital and the Waterbury Health Access 
Program if that is the facility where he received treatment, 
or to provide the complete address for the Griggs Street 
Program.  38 C.F.R. § 3.159(c)(1) (2007).

Additionally, the Board notes a VA Form 10-7131 dated March 
1983 in the veteran's claims file indicates that he was 
admitted to Fairfield Hills Mental Hospital on December 27, 
1982.  However, that hospital closed in December 1995.  If 
the veteran has any records pertaining to that 
hospitalization or knows where such records could be 
obtained, he should provide a fully completed release of 
information.  

Relevant ongoing medical records should also be obtained. 38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

The veteran is also reportedly in receipt of Supplemental 
Security Income (SSI) from the Social Security 
Administration.  Records pertaining to award of these 
benefits should be requested from SSA.  

Finally, the Board finds that a VA examination is necessary 
to adjudicate the claim on the merits.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 provide that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a reopened claim 
for a benefit which was previously disallowed the claim shall 
be denied.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to secure, 
through official channels, the complete 
hospital summary at Malcolm Grow USAF 
Medical Center for the November to December 
1973 hospitalization, to include a request 
directly to the medical center if 
necessary.

2.  Request the SSA to provide the records 
pertinent to the veteran's claim for Social 
Security benefits (SSI) as well as the 
medical records relied upon concerning that 
claim.

3.  Contact the veteran and request that 
he identify all healthcare providers, VA 
and non-VA, inpatient and outpatient, who 
have treated him for his psychiatric 
disability.  He should be requested to 
complete and return the appropriate 
release forms, particularly for St. Mary's 
Hospital and the Griggs Street Program (or 
the Waterbury Health Access Program at 142 
Griggs Street, Waterbury, CT, if that is 
where he actually received treatment).  If 
appropriate release forms are provided, 
the records should be requested.

The veteran should also be asked to provide 
any records he has from his 1982 
hospitalization at Fairfield Hills Mental 
Hospital, or if he knows where such records 
could now be obtained, he should provide a 
fully completed release of information.  

4.  Additionally, outpatient mental health 
treatment records from the VAMC in West 
Haven since December 2004 should be 
obtained.  All information, which is not 
duplicative of evidence already received, 
should be associated with the claims file.

5.  After the above has been completed to 
the extent possible and the records 
associated with the claims file, the 
veteran should be afforded a VA 
psychiatric examination by a psychiatrist.  
The claims file must be provided to and 
reviewed by the examiner in conjunction 
with the claim.  

Following examination of the veteran and 
review of the claims file, the examiner 
should provide an opinion as to whether any 
psychiatric disorder noted in service 
clearly existed prior to military service.  
If so, the examiner should opine whether 
the underlying disorder underwent an 
increase in severity during service beyond 
the natural progression of the disorder.  
If a psychiatric disorder did not exist 
prior to service, the examiner should 
provide an opinion as to whether his 
current psychiatric disorder is 
etiologically related to his military 
service.  The examiner should provide a 
rationale for the opinions expressed.  

6.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


